Name: Commission Regulation (EEC) No 1663/81 of 23 June 1981 amending for the fifth time Regulation (EEC) No 2730/79, amending for the second time Regulation (EEC) No 798/80 and amending Regulation (EEC) No 52/81 as regards in particular the period for submission of the documents necessary for certain payments to be made
 Type: Regulation
 Subject Matter: tariff policy;  accounting;  agricultural policy;  trade policy
 Date Published: nan

 24. 6 . 81 Official Journal of the European Communities No L 166/9 COMMISSION REGULATION (EEC) No 1663/81 of 23 June 1981 amending for the fifth time Regulation (EEC) No 2730/79, amending for the second time Regulation (EEC) No 798/80 and amending Regulation (EEC) No 52/81 as regards in particular the period for submission of the documents necessary for certain payments to be made Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementa ­ tion of the Community transit procedure and for certain simplifications of that procedure (6), as last amended by Regulation (EEC) No 3298/80 (7), extends from 1 July 1981 the simplified Community rail transit procedure to the carriage of goods by large containers ; whereas it is therefore necessary to make certain amendments to Regulation (EEC) No 2730/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the provisions mentioned in the citations of :  Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products ( J ), as last amended by Regulation (EEC) No 3476/80 (2),  Commission Regulation (EEC) No 798/80 of 31 March 1980 laying down detailed rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agri ­ cultural products (3), as amended by Regulation (EEC) No 2674/80 (4),  Commission Regulation (EEC) No 52/81 of 1 January 1981 laying down detailed rules for the application of accession compensatory amounts (5), Whereas in Article 31 ( 1 ) and (3) of Regulation (EEC) No 2730/79 , Article 10(8) of Regulation (EEC) No 798/80 and Article 10(2) of Regulation (EEC) No 52/81 a period of six months from a specified date is prescribed for the submission of the relevant docu ­ ments if payments are to be made ; Whereas, in the interests of sound administration, applications for payment accompanied by all the rele ­ vant documents must be made within a reasonable period ; Whereas, however, experience has shown that the present limit leads to difficulties in some cases and that an extension should be made ; Whereas, for control purposes, Member States may specify a period in which a request for payment is to be lodged where the procedure of Article 6 of Regula ­ tion (EEC) No 2730/79 is applied ; Article 1 1 . The second subparagraph of Article 6 ( 1 ) of Regu ­ lation (EEC) No 2730/79 is replaced by the following : 'The authorization may be limited to certain places of loading in the Member State in which customs export formalities are completed . The authorization may include loading in other Member States, in which case the provisions of Article 11 will apply. Notwithstanding the pro ­ visions of Article 31 (3) the authorization may require the exporter to lodge a request for payment within a specified period.' 2 . In Article 12(1 ) of Regulation (EEC) No 2730/79 the words ' for carriage to a station of destina ­ tion outside the geographical territory of the Commu ­ nity' are replaced by : 'for carriage to a station of destination or delivery to a consignee outside the geographical territory of the Community.'0) OJ No L 317, 12. 12 . 1979, p. 1 .(2) OJ No L 363 , 31 . 12. 1980, p. 71 . (3) OJ No L 87, 1 . 4 . 1980, p. 42. (4) OJ No L 274, 18 . 10 . 1980, p. 11 . (5) OJ No L 4, 1 . 1 . 1981 , p. 30 . (6) OJ No L 38 , 9 . 2. 1977, p . 20 . ( 7) OJ No L 344, 19 . 12 . 1980, p . 16 . No L 166/ 10 Official Journal of the European Communities 24. 6 . 81 52/81 the reference to 'six months is replaced by 'twelve months'. Article 2 3 . In Article 12(2) of Regulation (EEC) No 2730/79 the endorsement referred to is replaced by the following : 'Departure from the geographical territory of the Community under the simplified Community rail / large containers transit procedure .' 4 . In Article 31 ( 1 ) and (3) of Regulation (EEC) No 2730/79 , in Article 10(8) of Regulation (EEC) No 798/80 , and in Article 10(2) of Regulation (EEC) No This Regulation shall enter into force on 1 July 1981 . However, the extended time limit of twelve months shall be applied at the request of parties concerned in respect of transactions for which the present time limit of six months expired after 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1981 . For the Commission The President Gaston THORN